Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20          PageID.245     Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LAMAR BURTON,

      Plaintiff,
                                                      Case No. 20-cv-12501
v.                                                    Hon. Matthew F. Leitman

MICHIGAN DEPARTMENT
OF CORRECTIONS, et al.,

     Defendants.
__________________________________________________________________/

                ORDER OF PARTIAL SUMMARY DISMISSAL

      Plaintiff Lamar Burton is a state inmate currently incarcerated at the Ionia

Maximum Correctional Facility. On September 1, 2020, Burton filed this pro se

prisoner civil rights action under 42 U.S.C. § 1983. (See Compl., ECF No. 1.) This

action stems from a February 10, 2019, fight in the day room at the Macomb

Correctional Facility, where Burton was previously incarcerated. Burton asserts that

after the fight he was written false misconduct tickets and thrown to the floor head-

first by corrections officers who were transferring him to segregation. He insists that

this treatment aggravated a preexisting arm condition and injured his neck. Burton

filed grievances related to this alleged use of force, and he asserts that in retaliation

for doing so he received deliberately indifferent medical care for his injuries.




                                           1
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20        PageID.246    Page 2 of 15




       Burton has named twenty-three Defendants in the Complaint. As detailed

below, the Court will summarily dismiss the claims brought against most of the

named of the Defendants because those claims fail to state a claim on which relief

can be granted. However, the Court will permit this action to proceed against

Defendants CO Stemen, CO Freiburger, CO Peterson, PA K. Farris, RN L. Rivard,

NP J. Martino, and RN Duncan.

                                          I

      The Court has previously granted Burton leave to proceed without

prepayment of the filing fee for this action due to his indigence. (See Order, ECF

No. 3.) Under the Prison Litigation Reform Act of 1996, the Court is required to

sua sponte dismiss an in forma pauperis complaint before service on a defendant if

it determines that the action is frivolous or malicious, fails to state a claim upon

which relief can be granted, or seeks monetary relief against a defendant who is

immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The

Court is likewise required to dismiss a complaint seeking redress against government

entities, officers, and employees that it finds to be frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915A(b). A complaint

is frivolous if it lacks an arguable basis in law or in fact. See Neitzke v. Williams,

490 U.S. 319, 325 (1989).


                                          2
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20          PageID.247     Page 3 of 15




      A pro se civil rights complaint is to be construed liberally. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure

8(a) still requires that all complaints, including those filed by pro se litigants, set

forth “a short and plain statement of the claim showing that the pleader is entitled to

relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). While this pleading standard does not require “detailed” factual allegations,

id., it does require more than the bare assertion of legal conclusions or “an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “A pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do.” Id. “Nor does

a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Id.

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States; and (2) the deprivation was caused

by a person acting under color of state law. See Flagg Bros. v. Brooks, 436 U.S. 149,

155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

Additionally, a plaintiff must allege that the deprivation of rights was intentional,


                                           3
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20       PageID.248   Page 4 of 15




not merely negligent. See Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels

v. Williams, 474 U.S. 327, 333-36 (1986).

                                         II

      Burton’s Complaint names twenty-three Defendants: (1) the Michigan

Department of Corrections, (2) Corizon Medical Inc., (3) CO Stemen, (4) CO

Freiburger, (5) CO Peterson, (6) Warden Warren, (7) E. Taylor, (8) R. Russell, (9)

H.I. Bridges, (10) RN L. Adray, (11), PA K. Farris, (12) HUM H. Cooper, (13) RN

T. Johnson, (14) RN L. Rivard, (15) NP J. Martino, (16) Dr. P. Schmidt, (17) RN A.

Wolf, (18) RN Duncan, (19) P. Lamb, (20) RN McCoy, (21) RN S. Smoyer, (22)

RN Cope, and (23) RN Jane Doe. (See Compl., ECF No. 1.) His factual allegations

are as follows.

      Burton asserts that while he was a prisoner at the Macomb Correctional

Facility, on February 10, 2019, a fight broke out among three other prisoners in the

day room. Burton and the other prisoners present were ordered to lock down in their

cells. Burton asked if he could take his food tray with him. A corrections officer

again ordered Burton to go to his cell without his food. When Burton tried to take

his tray with him, he asserts that Defendant CO Stemen pushed against him while

trying to reach for the tray. Burton says that as a result of this incident, Stemen

falsely wrote him (Burton) a misconduct ticket and directed two other officers to

take Burton to segregation.


                                         4
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20        PageID.249   Page 5 of 15




      Burton alleges that he was ten escorted to the segregation unit by Defendants

CO Freiburger and CO Perterson. He asserts that due to his mental illnesses and out

of a fear of segregation, his legs involuntarily buckled, causing him to pull down on

the arms of the officers. Burton claims that when his legs buckled, the officers

slammed him to the ground face-first which injured his arm and neck. Burton further

claims that he had a previous medical condition requiring him to wear an arm brace

and for which surgery had been recommended. This incident resulted in Burton

receiving a second misconduct ticket.

      Before being taken to segregation, Burton asked to be seen at the health care

unit. Freiburger and Peterson took him there, and Defendant nurses Adray and

McCoy gave Burton a bag of ice for his head.

      Burton later filed grievances arising out of the February 10 incident. Then,

on February 27, 2019, he elected to have the previously recommended arm surgery.

On April 22, 2019, the health care unit granted his request for that surgery. Burton

claims that the two-month delay in approving the surgery was an act of retaliation

for grievances he had filed related to the February 10 incident.

      On July 2, 2019, Burton had surgery on his arm at Henry Ford Hospital. On

July 6, 2019, RN Wolf cleaned and dressed his wound. Burton insists that upon his

return to prison, Defendants PA Farris and NP Martino discontinued his pain

medications out of retaliation for his previously filed grievances. Burton says that


                                          5
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20           PageID.250   Page 6 of 15




he then started to experience severe pain in his arm. On July 9, 2019, he was taken

to health care, but Defendant RN Rivard refused to see him.

         The next day Burton was seen at health care by Defendant PA Farris, who saw

that the surgery site had become badly infected. Farris immediately sent Burton to

the emergency room. On July 13, 2019, Defendant RN Cope cleaned and dressed

Burton’s wound. Burton insists that the health care unit had failed to properly

provide post-operative care in order to retaliate against him for the grievances he had

filed.

         Burton claims that in addition to his arm injury, Defendants also inadequately

addressed his neck injury. He asserts that he requested treatment for his neck from

health care on February 15, 2019, and though an x-ray was negative, his neck

continued to hurt him. He wrote a letter to Defendant Warden Warren on March 10,

2019, but Warren took no action. Burton says that he was seen by medical services

for neck pain on May 3, 2019, May, 12, 2019, and June 24, 2019. During the last

appointment, it was recommended to Burton that he wear a neck brace. Burton

claims, however, that Defendants Farris and Martino refused to provide him a neck

brace under the pretense that further testing was required.

         On July 2, 2019, when Burton was seen at Henry Ford for post-operative care,

it was again recommended that he wear a neck brace. Burton was then provided a

neck collar. But Burton insists that Defendant RN Duncan took away his neck collar


                                            6
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20          PageID.251     Page 7 of 15




and instructed corrections officers not to allow him to use a towel as a make-shift

support device for his neck.

      Burton attaches numerous records to his complaint. Among them, it appears

that Burton filed at least twenty grievances between February 26, 2019, and August

27, 2019. The partial records indicate that Burton complained about the incident on

February 10, 2019, where he was injured, the acts of alleged retaliation that followed

from that incident, and the failure of the prison health care unit to address his medical

issues.

                                          III

      In Burton’s Complaint, he does not explicitly state legal theories in support of

his claims. But the facts that Burton alleges suggest claims that (1) his Eighth

Amendment rights were violated by the use of excessive force on February 10, 2019,

(2) his First Amendment rights were violated by acts of retaliation against him for

filing grievances, and (3) his Eighth Amendment rights were violated due to a

deliberate indifference to his serious medical needs. The Court will examine each

of these claims in turn.

                                           A

      The Court first turns to Burton’s claim that Defendants CO Stemen, CO

Freiburger and CO Peterson subjected him to excessive force and injured his arm

and neck.


                                           7
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20         PageID.252    Page 8 of 15




      The Eighth Amendment’s prohibition against cruel and unusual punishment

applies not only to punishment imposed by the state, but also to deprivations that

occur during imprisonment and are not part of the sentence imposed. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429 U.S. 97, 101-02 (1976).

Punishment that is without penological justification or involves the unnecessary and

wanton infliction of pain also violates the Eighth Amendment’s proscriptions. See

Rhodes v. Chapman, 452 U.S. 337, 346 (1981). In other words, the Eighth

Amendment prohibits “the gratuitous infliction of suffering.” Gregg v. Georgia, 428

U.S. 153, 183 (1976).

      The Supreme Court has held that “whenever guards use force to keep order,”

courts should apply the standards set forth in Whitley v. Albers, 475 U.S. 312 (1986)

to claims of excessive force. Hudson v. McMillian, 503 U.S. 1, 7 (1992). Under

Whitley, the core judicial inquiry is “whether force was applied in a good-faith effort

to maintain or restore discipline, or maliciously and sadistically to cause harm.”

Hudson, 503 U.S. at 6-7. In determining whether the use of force is wanton and

unnecessary, courts should evaluate the need for the application of force, the

relationship between that need and the amount of force used, the threat “reasonably

perceived by the responsible officials,” and any effort made to temper the severity

of the forceful response. Id. (citing Whitley, 475 U.S. at 321). In Wilkins v. Gaddy,

559 U.S. 34 (2010), the Supreme Court affirmed that the “core judicial inquiry” is


                                          8
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20       PageID.253    Page 9 of 15




“not whether a certain quantum of injury was sustained, but rather whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Id. at 37 (quoting Hudson, 503 U.S. at 7). The court

noted that the degree of injury is still relevant to the inquiry, as it may shed some

light on the amount of force used, but “[a]n inmate who complains of a “push or

shove” that causes no discernible injury almost certainly fails to state a valid

excessive force claim.” Id. at 38 (quoting Hudson, 503 U.S. at 9).

      Liberally construed, Burton’s Complaint alleges that Defendants Freiburger

and Peterson unnecessarily used excessive force when they brought Burton to the

ground after he claims that his legs buckled. Burton says that without warning, the

two officers “lift[ed] him off his feet by his arms and slammed him into the floor

head/face first. He was slammed with a force so strong that his glasses broke off his

face upon impact. Never did Plaintiff resist these two officers to be handled such.”

(Compl., ECF No. 1, PageID.4.) And according to Burton, the use of this force

caused him significant injury that caused him extreme pain in his arm and neck that

persisted for a period of months. In addition, Burton alleges that CO Stemen pushed

him (Burton) against a wall. For purpose of screening the complaint, Burton’s

excessive force claim against Defendants Stemen, Freiburger and Peterson is not

subject to summary dismissal.




                                         9
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20         PageID.254   Page 10 of 15




                                          B

      Burton next asserts that Defendants violated his First Amendment rights when

they retaliated against him for his filing of prison grievances.

      The requirements for a valid First Amendment retaliation claim are well

established. In order to state a First Amendment retaliation claim, a plaintiff must

allege that: (1) he engaged in protected conduct; (2) the defendant took an adverse

action against him “that would deter a person of ordinary firmness from continuing

to engage in that conduct;” and (3) the adverse action was taken (at least in part)

because of the protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999) (en banc). In addition, a plaintiff must plead and be able to prove that the

protected conduct was a substantial or motivating factor in the defendant’s alleged

retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001)

(citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287

(1977)).

      Of the twenty-two named Defendants, the Court can discern only a few

allegations of adverse actions that are attributed to particular Defendants. For

example, Burton asserts that Defendants Farris and Martino wrongfully discontinued

his pain medications after his surgery in retaliation for the grievances, and that they

later refused to provide him with a neck collar for the same reason. He also claims

that Defendant Rivard refused to see or treat him when his surgical wound became


                                          10
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20        PageID.255    Page 11 of 15




infected as a result of his prior grievances. And he alleges that Defendant Duncan,

in retaliation for the grievances, told corrections officers not to allow Burton to use

a towel for his neck despite Burton’s neck injury. To the extent that Burton brings

a First Amendment claim against these Defendants, they are not subject to summary

dismissal.

      To the extent that Burton brings a First Amendment claim against any of the

other Defendants, those claims will be summarily dismissed. The Sixth Circuit “has

consistently held that damage claims against government officials arising from

alleged violations of constitutional rights must allege, with particularity, facts that

demonstrate what each defendant did to violate the asserted constitutional right.”

Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008). Where a person is named as

a defendant without an allegation of specific conduct, the complaint is subject to

dismissal, even under the liberal construction afforded to pro se complaints. See id.

Burton does not allege facts with respect to any of the other named Defendants

indicating that they took any adverse actions, or that they did so as a result of his

protected conduct. The Court will therefore summarily dismiss Burton’s First

Amendment claims against all Defendants except for Defendants Farris, Martino,

Rivard, and Duncan.




                                          11
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20       PageID.256    Page 12 of 15




                                         C

      Finally, Burton asserts that Defendants Farris, Martino, Rivard, and Duncan

were deliberately indifferent to his arm and neck injuries and with respect to the

post-operative care of his arm surgery. As described above, the Eighth Amendment

bans, as cruel and unusual, any punishment that involves the unnecessary and

wanton infliction of pain. See Hudson, 503 U.S. at 5. And it is well established that

deliberate indifference to serious medical needs constitutes the unnecessary and

wanton infliction of pain. See Estelle, 429 U.S. at 104-105. Deliberate indifference

exists when “the official knows of and disregards an excessive risk to inmate health

or safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of harm exists, and he must also draw the inference.”

Farmer v. Brennan, 511 U.S. 825, 837 (1994). In other words, a prison official acts

with deliberate indifference when he or she acts with criminal recklessness, i.e.,

when he or she “consciously disregard[s] a substantial risk of serious harm.” Brooks

v. Celeste, 39 F.3d 125, 128 (6th Cir. 1994) (citing Farmer, 511 U.S. at 839-840);

see also Johnson v. Karnes, 398 F.3d 868, 875 (6th Cir. 2005) (“a plaintiff alleging

deliberate indifference must show more than negligence or the misdiagnosis of an

ailment” so that “[w]hen a prison doctor provides treatment, albeit carelessly or

inefficaciously, to a prisoner, he has not displayed a deliberate indifference to the




                                         12
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20       PageID.257     Page 13 of 15




prisoner’s needs, but merely a degree of incompetence which does not rise to the

level of a constitutional violation.”).

      Burton’s deliberate indifference claim against Defendants Farris, Martino,

Rivard, and Duncan are not subject to summary dismissal.             He asserts that

Defendants Farris and Martino discontinued his pain medications after his surgery

with deliberate indifference to his post-surgical pain. He asserts that Defendant

Rivard refused to see or treat him when his surgical wound became infected with

deliberate indifference to his serious medical need for treatment. And he asserts that

Defendant Duncan told corrections officers not to allow Burton to use a towel for

his neck despite what he alleges was a serious neck injury.

      Burton does not allege specific facts showing that any of the other named

Defendants took actions against him with deliberate indifference to a serious medical

need. Thus, to the extent that Burton seeks to bring a deliberate indifference claim

against any of the other Defendants, those claims are subject to summary dismissal.

                                          IV

      The Court next turns to Burton’s implied claims against the Michigan

Department of Corrections (the “MDOC”). Burton does not appear to bring any

specific claim against the MDOC. In any event, it is well established that the

Eleventh Amendment “bars all suits, whether for injunctive, declaratory or monetary

relief, against the state and its departments.” Thiokol Corp. v. Mich. Dep’t of


                                          13
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20        PageID.258    Page 14 of 15




Treasury, 987 F.2d 376, 381 (6th Cir. 1993) (citing Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100-101 (1984)). As a state agency, the MDOC is

entitled to immunity from civil rights suits in federal court. See Sims v. Mich. Dep’t

of Corr., 23 F. App’x 214, 215 (6th Cir. 2001); Adams v. Calhoun Cty., 2019 WL

3501815, at *2 (6th Cir. Apr. 24, 2019). The Court will therefore summarily dismiss

Burton’s claims against the MDOC on the basis of immunity.

                                          V

      Finally, Burton has named Corizon Medical Inc. as a Defendant. It is well-

settled, however, that a corporation like Corizon cannot be held liable in a Section

1983 suit under the theory of vicarious liability. See Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694 (1978); Street v. Corrections Corp. of Am., 102 F.3d 810, 817-18

(6th Cir. 1996) (Monell’s bar to respondeat superior liability applies to private

corporations such as Corizon that are performing services as an agent of the State

and are therefore deemed to be state actors for purposes of Section 1983). Rather, to

state a claim of deliberate indifference against Corizon, Burton must plead a claim

arising out of a specific policy, practice, or custom of that “directly caused [him to

suffer] a deprivation of federal rights.” Starcher v. Corr. Med. Sys., Inc., 7 F. App’x

459, 465 (6th Cir. 2001) (quoting Board of Comm’rs of Bryan Cty. v. Brown, 520

U.S. 397, 415 (1997)). Burton has made no such allegations against Corizon. The

Court will therefore summarily dismiss his claims against Corizon.


                                          14
Case 4:20-cv-12501-MFL-EAS ECF No. 4 filed 10/29/20     PageID.259    Page 15 of 15




                                        VI

      For all of the reasons state above, pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(b), and 42 U.S.C. § 1997e(c), the Court SUMMARILY DISMISSES the

claims brought against Defendants (1) the Michigan Department of Corrections, (2)

Corizon Medical Inc., (6) Warden Warren, (7) E. Taylor, (8) R. Russell, (9) H.I.

Bridges, (10) RN L. Adray, (12) HUM H. Cooper, (13) RN T. Johnson, (16) Dr. P.

Schmidt, (17) RN A. Wolf, (19) P. Lamb, (20) RN McCoy, (21) RN S. Smoyer, (22)

RN Cope, and (23) RN Jane Doe.

      The case may proceed with respect to Defendants (3) CO Stemen, (4) CO

Freiburger, and (5) CO Peterson on Burton’s excessive-force claim, and against

Defendants (11) PA K. Farris, (14) RN L. Rivard, (15) NP J. Martino, and (18) RN

Duncan on Burton’s retaliation and deliberate-indifference claims.

      IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: October 29, 2020               UNITED STATES DISTRICT JUDGE



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 29, 2020, by electronic means and/or
ordinary mail.
                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                        15
